Citation Nr: 1503064	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-27 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and depression.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February January 2002 to May 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand of the appeal is necessary.   A December 2009 private psychological assessment indicates that he Veteran had applied for supplemental security income (SSI).  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, the appeal must be remanded so that records from SSA may be obtained.

In addition, a September 2010 VA psychiatric examiner noted that it was clear that the Veteran's symptoms had been present since high school and that there was considerable consistency in his description of symptoms between high school, his time in the Navy, and his current pathology.  Therefore, the examiner concluded that the Veteran's disability was not permanently worsened by his military service.  However, the Board finds that an opinion should be obtained as to whether the Veteran's currently diagnosed acquired psychiatric disorder clearly and unmistakably preexisted service and was clearly and unmistakably not aggravated by service. 

Further, the Veteran was scheduled for a VA audiological examination in May 2012, but he did not attend.  The Board's review of the record indicates that another VA examination should be scheduled and an opinion obtained as to whether the Veteran's hearing disabilities are etiologically a result of his military service. 

Accordingly, the case is REMANDED for the following action:

1. Request records related to any application for disability benefits from the Social Security Administration.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for another VA psychiatric examination to assess the nature and etiology of his acquired psychiatric disorder.  The claims file must be made available for review by the examiner, and the examination report must reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Upon review of the claims file, the examiner should respond to the following:

Does the evidence clearly and unmistakably establish that the Veteran's acquired psychiatric disorder preexisted service? If so, was it clearly and unmistakably not aggravated by service?  In other words, was any increase clearly and unmistakably due to the natural progression of the disability?

The examiner is instructed that to find that the disability in question clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service, the evidence must be obvious, manifest, and undebatable in establishing that it preexisted service and that it was not aggravated by service. See Cotant v. Principi, 17 Vet. App. 116 (2003). 

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease. Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened. Aggravation may not be conceded where the underlying disability underwent no increase in severity during service. 

If the examiner finds that the evidence does not clearly and unmistakably establish that the Veteran's acquired psychiatric disorder preexisted service or finds that the Veteran's acquired psychiatric disorder was not clearly and unmistakably not aggravated by service, he or she should also provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service?  Onset of the disability may occur during service even if the Veteran would have developed the disability had he not served in the military. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided. 

3. Schedule the Veteran for a VA audiological examination to assess the etiology of his bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's bilateral hearing loss began in service, was caused by service or is otherwise related to his service, including as a result of in-service noise exposure?

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's tinnitus began in service, was caused by service, or is otherwise related to service, including as a result of in-service noise exposure?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
The examiner must consider and discuss the Veteran's complaints of experiencing hearing loss and tinnitus beginning in service. 

The examiner must not rely solely on the absence of hearing loss or tinnitus in service as the basis for a negative opinion.

A complete rationale must be provided for any opinion offered.

4. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2014).

5. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




